Citation Nr: 0914046	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected heloma molle, interspace between left 
fourth and fifth toes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
continued a noncompensable disability rating for the 
Veteran's service-connected left toe disability.  

In November 2003, the RO increased the Veteran's disability 
rating to 10 percent, effective February 23, 2001.  The 
Veteran was advised of the grant of the increased rating by 
letter and by a Supplemental Statement of the Case (SSOC) in 
November 2003.  However, he did not withdraw his appeal.  
Thus, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993

In October 2004, the Veteran testified at a Travel Board 
hearing before a Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  In November 2008, the Board sent the 
Veteran a letter informing him that the law requires that the 
VLJ who conducts a hearing on appeal must participate in any 
decision made on that appeal.  The RO requested that the 
Veteran indicate whether he wished to have another hearing 
and, that same month, the Veteran, through his 
representative, responded that he did not want another 
hearing.  The Board, then, finds that all due process has 
been satisfied with respect to the Veteran's right to a 
hearing.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected heloma 
molle, interspace between left fourth and fifth toes, is 
manifested by thickened skin, or a corn, along the medial 
aspect of the left fifth toe, which produces pain that is 
relieved by trimming the corn.  The service-connected 
disability is also manifested by an ulcerated area located in 
the web space between the fourth and fifth toes on his left 
foot that measures 2 cm long and 1.5 cm wide.  The ulcerated 
area produces constant itching and pain and is described as 
whitish-yellow callous-like tissue, with occasional redness, 
swelling, and maceration.  The service-connected disability 
is manifested by instability, tissue loss, hypopigmentation, 
and abnormal texture.  There is no evidence that the service-
connected disability causes limitation of motion or is 
associated with systemic disease or nervous disorder.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating, 
but no higher, for service-connected heloma molle, interspace 
between left fourth and fifth toes, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4118, Diagnostic 
Code 7806 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that such worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
which are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and 

hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in December 2004 that fully addressed all 
required notice elements.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

The Board notes the notice letter was not sent to the Veteran 
before the initial RO decision in this case.  The Board also 
notes the VCAA duty to notify has not been satisfied with 
respect to the additional requirements for an increased-
compensation claim as delineated by the Court in Dingess and 
Vazquez-Flores, supra.  We find, however, that the notice and 
timing errors did not affect the essential fairness of the 
adjudication because the December 2004 letter, together with 
the substantial development of the Veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the December 2004 letter did not specifically conform to the 
requirements provided in Dingess and Vazquez-Flores, the 
Veteran was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  




Subsequently, SSOCs dated in February 2005, April and 
November 2006, and May 2007 notified the Veteran of the 
evidence that had been received in support of his claim and 
provided him with yet an additional 60 days to submit more 
evidence.  The SSOCs also discussed the evidence included in 
the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected skin disability, and provided the reasons why his 
claim was being denied.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice and timing error non-prejudicial.  See 
Vazquez-Flores at 45-46.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records dated from July 2001 to 
September 2006.  The Veteran was also afforded VA 
examinations in June 2003 and March 2007, and he was afforded 
an opportunity to set forth his contentions before a VLJ at 
the October 2004 Travel Board hearing.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Service connection for a corn on the Veteran's left fourth 
toe was established in October 1993, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, effective from 
June 30, 1992.  At that time, the RO considered service 
treatment records which showed the Veteran had a corn on his 
left fourth toe during service, with no subsequent complaint 
during or after service.  

For many years thereafter, the Veteran attempted to obtain a 
higher disability rating for his service-connected left toe 
disability; however, the RO continued his noncompensable 
disability rating.  See rating decisions dated March 1996, 
July 1998, and July 2000.  In February 2001, the Veteran 
filed a claim for an increased rating and he was afforded a 
VA examination in June 2003.  Based on the findings from the 
June 2003 VA examination, the RO re-characterized the 
Veteran's disability as heloma molle, interspace left fourth 
and fifth toes, and increased his disability rating from 0 
percent to 10 percent, effective February 23, 2001, the date 
his increased rating claim was filed.  See November 2003 
rating decision.  In that rating decision, the RO also 
changed the diagnostic code under which the Veteran's 
disability is rated to DC 7819-7804.  

The Veteran has asserted that his service-connected left 
interspace toe disability warrants a disability rating higher 
than 10 percent.  

As noted, the Veteran's service-connected disability is rated 
10 percent disabling under DC 7819-7804.  It appears the RO 
assigned the hyphenated diagnostic code to reflect that the 
Veteran's service-connected disability is manifested by 
corns, or benign skin growths, and a scar.  Nevertheless, in 
evaluating the Veteran's service-connected disability herein, 
the Board will evaluate his service-connected disability 
under all potentially applicable diagnostic codes, including 
DCs 7819 and 7804.  

The Board notes that, during the pendency of the Veteran's 
claim and appeal, two amendments were made to the criteria 
for rating the skin, effective August 30, 2002, and October 
23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 
54,708 (September 23, 2008) (to be codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of an appeal, the Board considers both the 
former and current schedular 

criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
However, as to the amended regulations effective October 
2008, the Board notes the changes are only applicable to 
claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008).  The veteran filed his 
claim for an increased rating in February 2001; therefore, 
the amended regulations effective October 2008 will not be 
addressed in the present decision.  

Nevertheless, in making its rating decision dated January 
2002, the RO evaluated the Veteran's claim under both the old 
and the amended regulations, effective from August 2002.  As 
noted, the Board will evaluate the Veteran's claim under both 
the old and new rating criteria.  Therefore, the Board finds 
no prejudice to the Veteran in proceeding to evaluate his 
service-connected disability.  

Prior to August 2002, DC 7819 provided that benign skin 
growths would be rated as disfiguring scars, or, unless 
otherwise provided, rated as eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  

Prior to August 2002, DC 7800 provided that disfiguring scars 
affecting the head, face, or neck warranted a noncompensable 
(zero percent) disability rating if slight; a 10 percent 
rating if moderate and disfiguring; a 30 percent rating if 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles; and a 50 percent 
rating if a complete or exceptionally repugnant bilateral 
disfigurement.  There is no other diagnostic code which rates 
disfiguring scars affecting areas other than the head, face, 
or neck.  

Prior to August 2002, DC 7806 provided that a noncompensable 
(zero percent) disability rating was warranted for eczema 
with slight, if any, exfoliation, exudation, or itching; if 
on a nonexposed surface or small area; a 10 percent rating 
was warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent rating was warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement; 
and a 50 percent rating was warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under the revised regulations, effective August 2002, DC 7819 
provided that benign skin neoplasms would be rated based on: 
(1) disfigurement of the head, face, or neck (DC 7800); (2) 
scars (DCs 7801, 7802, 7803, 7804, or 7805); or 
(3) impairment of function.  

Diagnostic Code 7800 (2008) rates disfigurement of the head, 
face, or neck based upon certain criteria, including eight 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are: scar five or more inches in length; 
scar at least one-quarter inch wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); or skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

Under DC 7800, a 10 percent evaluation is assigned when one 
characteristic of disfigurement is present; a 30 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement; an 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 
7800, Note (1).

Under the revised regulations, effective August 2002, a 10 
percent evaluation is warranted for scars other than on the 
head, face, or neck, where such are deep or cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater where 
superficial and without resulting limited motion; for a 
superficial, unstable scar (characterized by frequent loss of 
skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DCs 7801 to 7804 
(2008).  Otherwise, scars will be rated on the limitation of 
motion of the affected part, under DC 7805.  As to limitation 
of motion of the affected part, the Board notes there are no 
diagnostic codes on the Rating Schedule that provide rating 
criteria for limitation of motion affecting the toes or the 
interspace between toes.  

Review of the pertinent evidence shows the Veteran's service-
connected left interspace toe disability is manifested by 
thickened skin along the medial aspect of the left fifth toe, 
which has been described as a corn.  See June 2003 VA 
examination report.  At the June 2003 examination, the 
Veteran reported that trimming the corn provides relief for 
about a week.  

In addition to the corn, the preponderance of the evidence 
shows the Veteran's disability is primarily manifested by an 
ulcerated area located in the web space between the fourth 
and fifth toes on his left foot, which measures 2 cm long and 
1.5 cm wide.  See March 2007 VA examination report.  The 
ulcerated area has also been described as a lesion and 
callous.  The evidence also shows the ulcerated area produces 
itching and pain, which the Veteran reports is constant.  The 
ulcerated area has also been described as a lesion and 
callous.  See March 2007 VA examination report; see also VA 
outpatient treatment records dated July 2001 to September 
2006.  The ulcerated area is described as whitish-yellow 
callous-like tissue, with occasional redness, swelling, and 
maceration (softening).  See VA outpatient treatment records 
dated July 2001 to September 2006.  The preponderance of the 
evidence shows the Veteran's disability is manifested by 
instability, tissue loss, hypopigmentation, and abnormal 
texture.  There is no evidence that the disability is 
manifested by limitation of motion or an associated systemic 
disease or nervous disorder.  See VA examination reports 
dated June 2003 and March 2007.  

As to the March 2007 VA examination report, the Board notes 
that the type-written clinical findings refer to symptoms 
associated with the right fourth and fifth toes.  The Board 
has carefully reviewed the March 2007 examination report and 
we find that the type-written examination report mistakenly 
refers to findings associated with the Veteran's right fourth 
and fifth toes, as opposed to the left fourth and fifth toes.  
In making this determination, the Board notes that the 
examination report lists the disability, for which the 
examination was being rendered, as heloma molle between the 
left fourth and fifth toes.  In addition, the evidentiary 
record contains hand-written notes from the examination, 
which refer to symptoms associated with the left fourth and 
fifth toes.  Therefore, the Board finds that the March 2007 
VA examination report contains findings associated with the 
Veteran's service-connected left interspace toe disability, 
as opposed to his right foot.  The Board will now turn to the 
merits of the claim.  

In evaluating the Veteran's claim under the rating criteria 
in effect prior to August 2002, the Board notes the 
preponderance of the evidence shows that, throughout the 
appeal period, the Veteran has complained of constant pain 
and itching associated with his service-connected disability.  
As noted, he reported experiencing pain associated with the 
corn on his left fifth toe, as well as pain and itching in 
the ulcerated area in the interspace between the fourth and 
fifth left toes.  As noted, the rating criteria in effect 
prior to August 2002 provided that benign skin growths rated 
as eczema, with constant exudation or itching, warrants a 30 
percent disability rating.  Therefore, the Board finds that, 
throughout the appeal period, a 30 percent disability rating 
is warranted under DC 7806 (2002).  

A 50 percent rating is not warranted, however, because, while 
the evidence shows the Veteran's disability is manifested by 
ulceration, there is no evidence that the service-connected 
disability has systemic or nervous manifestations.  Given 
that the service-connected disability does not involve an 
area of the body that is generally exposed, the Board finds 
the Veteran's disability is not exceptionally repugnant, as 
contemplated by the 50 percent rating under DC 7806 (2002).  
Therefore, a 30 percent disability rating, but no higher, is 
warranted throughout the appeal period under DC 7806 (2002).  

The Board has considered whether any of the other diagnostic 
codes, old or revised, would provide the Veteran a disability 
rating higher than the 30 percent rating assigned herein.  As 
noted, his service-connected left interspace toe disability 
does not involve his head, face, or neck.  Therefore, DC 7800 
(2002) is not for application.  There are no other 
potentially applicable diagnostic codes, in effect prior to 
August 2002, which provide disability ratings higher than 10 
percent and/or more appropriately evaluate the Veteran's 
service-connected left interspace toe disability.  See 
38 C.F.R. Parts 3 and 4 (2002).  Likewise, the Board finds 
there were no diagnostic codes in effect prior to August 
2002, which would provide a basis to assign a disability 
rating higher than the 30 percent rating currently assigned.  
See 38 C.F.R. Parts 3 and 4 (2008).  

The Veteran, through his representative, has argued that an 
extraschedular rating is appropriate in this case, given the 
Veteran's report of missing work due to his service-connected 
disability.  In a January 2004 statement, the Veteran 
reported that his service-connected disability interferes 
with his mobility and that his choices of footwear and types 
of employment have been restricted.  At the October 2004 
Travel Board hearing, the Veteran testified that he is unable 
to do the jobs he is qualified to do and that he cannot wear 
certain types of shoes, which reduces his chances of working 
in certain positions.  However, he also testified that he 
works for himself as a web designer outside of his home, and 
that he is able to wear sneakers.  At the October 2004 
hearing, the Veteran also testified that, if he did not self-
treat his service-connected disability, he would have to go 
to the hospital at least once a month.  

The governing criteria for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment. 38 C.F.R. § 3.321(b)(1). 

After carefully reviewing the evidence, the Board finds this 
case does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  Despite the Veteran's report of restricted 
employment due to his service-connected disability, the Board 
notes that he testified that he is currently working and is 
able to wear adequate footwear to his job.  As to frequent 
hospitalization, the Board notes that he testified that he 
has not been to the hospital for treatment recently or 
regularly, because he is able to self-treat his service-
connected disability by debriding the ulcerated area between 
his toes.  Therefore, the Board finds there is no evidence 
that the Veteran's service-connected left interspace toe 
disability has actually caused marked interference with 
employment or necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).

Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Hence, referral for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 is not warranted in this 
case.

Finally, the Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, it finds that, at no time 
since the filing of the Veteran's claim for an increased 
rating, in February 2001, has his left interspace toe 
disability been more disabling than as currently rated under 
this decision.

Therefore, the Board finds that the 30 percent disability 
rating currently assigned herein adequately reflects the 
functional limitation associated with the Veteran's service-
connected left interspace toe disability, and the Veteran is 
not entitled to an evaluation in excess of 30 percent.  All 
reasonable doubt has been resolved in favor of the Veteran.  
See Gilbert, supra.  




ORDER

Entitlement to a 30 percent disability rating is granted 
throughout the appeal period, for service-connected heloma 
molle, interspace between left fourth and fifth toes, subject 
to the laws and regulations governing the payment of monetary 
awards.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


